     Case: 1:19-cv-00201 Document #: 47 Filed: 10/27/20 Page 1 of 14 PageID #:909




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


    TWANETTE J.,1                                 )
                                                  )
                          Plaintiff,              )
                                                  )       No. 19 C 201
           v.                                     )
                                                  )       Magistrate Judge Beth W. Jantz
    ANDREW SAUL, Commissioner of                  )
    Social Security,                              )
                                                  )
                          Defendant.              )
                                                  )


                         MEMORANDUM OPINION AND ORDER



        This action was brought under 42 U.S.C. § 405(g) to review the final decision of the

Commissioner of Social Security denying Plaintiff Twanette J.’s application for Disability

Insurance Benefits (“DIB”). The parties have consented to the jurisdiction of the United States

Magistrate Judge pursuant to 28 U.S.C. § 636(c). [Dkt. 11.] For the reasons that follow, Plaintiff’s

motion for summary judgment [Dkt. 23, Pl.’s Mot.] is granted, and the case is remanded for further

proceedings consistent with this Memorandum Opinion and Order.




1
  In accordance with Internal Operating Procedure 22, Privacy in Social Security Opinions, the
Court refers to Plaintiff by her first name and the first initial of her last name.
      Case: 1:19-cv-00201 Document #: 47 Filed: 10/27/20 Page 2 of 14 PageID #:910




                                         BACKGROUND

I.       Procedural History

         On April 21, 2015, Plaintiff filed a claim for DIB, alleging disability since December 3,

2014, due to back injury, arthritis, diabetes, high blood pressure, and depression. [Dkt. 15, R. 105.]

Plaintiff’s claim was denied initially and upon reconsideration, after which she timely requested a

hearing before an Administrative Law Judge (“ALJ”), which was held on August 15, 2017. [R.

17-29.] Plaintiff personally appeared and testified at the hearing and was represented by counsel.

[R. 17.] Vocational expert (“VE”) Cheryl R. Hoiseth also testified. [Id.] On December 20, 2017,

the ALJ denied Plaintiff’s claim for benefits, finding her not disabled under the Social Security

Act. [R. 17-29.] The Social Security Administration Appeals Council then denied Plaintiff’s

request for review, leaving the ALJ’s decision as the final decision of the Commissioner and,

therefore, reviewable by the District Court under 42 U.S.C. § 405(g). Cullinan v. Berryhill, 878

F.3d 598, 603 (7th Cir. 2017).

II.      The ALJ’s Decision

         The ALJ analyzed Plaintiff’s claim in accordance with the Social Security Administration’s

five-step sequential evaluation process. [R. 17-29.] The ALJ found at step one that Plaintiff had

not engaged in substantial gainful activity since her alleged onset date of December 3, 2014. [R.

19.] At step two, the ALJ concluded that Plaintiff had the severe impairments of degenerative disc

disease and diabetes mellitus.      [R. 19-23.]    At step three, the ALJ concluded that those

impairments, alone or in combination, do not meet or medically equal one of the Social Security

Administration’s listings of impairments (a “Listing”). [R. 19-23.] Before step four, the ALJ

determined that Plaintiff retained the residual functional capacity (“RFC”) to perform sedentary

                                                  2
     Case: 1:19-cv-00201 Document #: 47 Filed: 10/27/20 Page 3 of 14 PageID #:911




work except that she could climb ramps and stairs frequently; climb ladders, ropes, and scaffolds

occasionally; and frequently stoop, kneel, crouch, or crawl; but that she would be off task up to

15% of the workday and absent as much as one day per month after any probationary period. [R.

23-27.] Although the ALJ concluded at step four that Plaintiff would be unable to perform her

past relevant work as a stock clerk (heavy, semi-skilled) or as a cardboard box maker (medium,

unskilled), she concluded at step five that Plaintiff could perform other jobs existing in significant

numbers in the national economy, such as order clerk, charge account clerk, or information clerk.

[R. 27-29.] Accordingly, the ALJ concluded that Plaintiff is not disabled under the Social Security

Act. [R. 29.]

                                          DISCUSSION

I.      Judicial Review

        Under the Social Security Act, a person is disabled if she is unable “to engage in any

substantial gainful activity by reason of any medically determinable physical or mental impairment

which can be expected to result in death or which has lasted or can be expected to last for a

continuous period of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A). To determine disability

within the meaning of the Social Security Act, the ALJ conducts a five-step inquiry, asking

whether: (1) the claimant has performed any substantial gainful activity during the period for

which she claims disability; (2) the claimant has a severe impairment or combination of

impairments; (3) the claimant’s impairment meets or equals any listed impairment; (4) the claimant

retains the RFC to perform her past relevant work; and (5) the claimant is able to perform any

other work existing in significant numbers in the national economy. 20 C.F.R. § 416.920(a).

“A finding of disability requires an affirmative answer at either step three or step five.” Briscoe

                                                  3
      Case: 1:19-cv-00201 Document #: 47 Filed: 10/27/20 Page 4 of 14 PageID #:912




ex rel. Taylor v. Barnhart, 425 F.3d 345, 352 (7th Cir. 2005). “The claimant bears the burden of

proof at steps one through four, after which at step five the burden shifts to the Commissioner.”

Id.

         Judicial review of the ALJ’s decision is limited to determining whether it adequately

discusses the issues and is based upon substantial evidence and the proper legal criteria. Villano

v. Astrue, 556 F.3d 558, 561-62 (7th Cir. 2009). “Substantial evidence” is “such relevant evidence

as a reasonable mind might accept as adequate to support a conclusion.” Biestek v. Berryhill, 139

S. Ct. 1148, 1154 (2019) (internal quotation omitted). “To determine whether substantial evidence

exists, the court reviews the record as a whole but does not attempt to substitute its judgment for

the ALJ’s by reweighing the evidence, resolving material conflicts, or reconsidering facts or the

credibility of witnesses.” Beardsley v. Colvin, 758 F.3d 834, 836-37 (7th Cir. 2014). While this

review is deferential, “it is not intended to be a rubber-stamp” on the ALJ’s decision. Stephens v.

Berryhill, 888 F.3d 323, 327 (7th Cir. 2018). The Court will reverse the ALJ’s finding “if it is not

supported by substantial evidence or if it is the result of an error of law.” Id. at 327.

         The ALJ also has a basic obligation to develop a full and fair record, and to “build an

accurate and logical bridge between the evidence and the result to afford the claimant meaningful

judicial review of the administrative findings.” Beardsley, 758 F.3d at 837. Accordingly, the

ALJ’s explanation of her analysis of the evidence must contain adequate detail and clarity.

Scrogham v. Colvin, 765 F.3d 685, 695 (7th Cir. 2014). Although the ALJ is not required to

mention every piece of evidence in the record, the ALJ’s analysis “must provide some glimpse

into the reasoning behind her decision to deny benefits.” Zurawski v. Halter, 245 F.3d 881, 889

(7th Cir. 2001); accord Craft v. Astrue, 539 F.3d 668, 673 (7th Cir. 2008).

                                                  4
      Case: 1:19-cv-00201 Document #: 47 Filed: 10/27/20 Page 5 of 14 PageID #:913




II.      Analysis

         Plaintiff makes a number of arguments in support of her request for reversal, including that

the ALJ erred: (a) in determining that Plaintiff’s impairments alone or in combination did not meet

or medically equal a Listing, (b) in her RFC determination, and (c) in her step four determination

by failing to incorporate all of Plaintiff’s limitations into the hypothetical questions addressed to

the VE. [Dkt. 24, Pl.’s Mem.] Specifically, Plaintiff argues that the ALJ’s step three analysis was

perfunctory as to certain Listings, omitted consideration of another relevant Listing, and

improperly disregarded Plaintiff’s treating physicians’ opinions as to both her mental illness and

her diabetes. [Id. at 5-11.] Further, she says, the ALJ failed in her RFC assessment to undertake

a functional analysis in accordance with SSR 96-8p, cherry picked from the medical records to

reach her conclusions, and erred in discounting Plaintiff’s complaints about the nature and extent

of her symptoms. [Id. at 11-14.] According to the Commissioner, on the other hand, the ALJ’s

step three analysis was comprehensive and appropriately considered the relevant evidence, and the

ALJ properly weighed the opinion evidence of Plaintiff’s treating medical providers and provided

adequate reasons for discounting them. [Dkt. 33, Def.’s Mem.] Finally, the Commissioner says,

the physical and mental RFC determination made by the ALJ was supported by substantial

evidence, and the ALJ appropriately evaluated Plaintiff’s subjective symptoms complaints and

reasonably concluded from her failure to comply with certain prescribed treatments that Plaintiff

had overstated her limitations. [Id. at 9-19.]

         After reviewing the record and the briefs submitted by the parties, this Court agrees with

Plaintiff that the ALJ erred in evaluating the medical opinion evidence of Plaintiff’s treating



                                                  5
    Case: 1:19-cv-00201 Document #: 47 Filed: 10/27/20 Page 6 of 14 PageID #:914




providers, affecting both the step three analysis and the RFC determination. Because this error

alone warrants remand, the Court does not reach Plaintiff’s additional arguments.

       A treating physician’s opinion on the nature and severity of a medical condition is entitled

to controlling weight if it is well-supported by medical findings and not inconsistent with the other

substantial evidence in the case record. 20 C.F.R. § 404.1527(c); Gerstener v. Berryhill, 879 F.3d

257, 261 (7th Cir. 2018).2 More weight is given to the opinions of treating physicians because

they are most familiar with the claimant’s conditions and circumstances. Israel v. Colvin, 840

F.3d 432, 437 (7th Cir. 2016). If a treating physician’s opinion is not given controlling weight,

the ALJ must determine what value the assessment merits. Campbell v. Astrue, 627 F.3d 299, 308

(7th Cir. 2010). The regulations prescribe that the ALJ is to evaluate medical opinions according

to the following factors: (1) the length, nature, and extent of the treatment relationship; (2) the

frequency of examination; (3) the physician’s specialty; (4) the types of tests performed; and (5)

the consistency and support for the physician’s opinion. 20 C.F.R. § 404.1527(c). Where the ALJ

rejects a treating physician’s opinion, she is “required to provide a sound explanation.” Roddy v.

Astrue, 705 F.3d 631, 636 (7th Cir. 2013); see also Campbell, 627 F.3d at 306.

       In this case, the ALJ discounted opinion evidence given both by Plaintiff’s psychologist,

Kelly Hird, as having little weight, and by Plaintiff’s primary care physician Melinda Sykes-


2
  The Social Security Administration has modified the treating-physician rule to eliminate the
“controlling weight” instruction. See 20 C.F.R. § 404.1520c (“We will not defer or give any
specific evidentiary weight, including controlling weight, to any medical opinion(s) . . . , including
those from your medical sources.”). However, the new regulations apply only to disability
applications filed on or after March 27, 2017. See 20 C.F.R. § 404.1527 (“For claims filed (see §
404.614) before March 27, 2017, the rules in this section apply.”). Plaintiff’s application in this
case was filed in 2015, and therefore the ALJ was required to apply the former treating physician
rule.
                                                  6
    Case: 1:19-cv-00201 Document #: 47 Filed: 10/27/20 Page 7 of 14 PageID #:915




Bellamy, without commenting on the weight assigned to her opinions. [R. 22-27.] Because Dr.

Sykes-Bellamy is Plaintiff’s treating physician and Dr. Hird is plaintiff’s treating psychologist,

their opinions on the nature and severity of Plaintiff’s limitations were entitled to controlling

weight if they were well supported by medical findings and consistent with other record evidence.

See Gerstener, 879 F.3d 257, 261 (7th Cir. 2018). The ALJ concluded they were not, and thus

was obliged to provide a sound rationale for her decision. Roddy, 705 F.3d 636.

       Dr. Sykes-Bellamy treated Plaintiff from October 30, 2015, to July 20, 2017, and provided

her opinion on Plaintiff’s diabetes mellitus and the resulting limitations it imposed on Plaintiff.

[R. 614-16, 725-741.] Dr. Sykes-Bellamy diagnosed Plaintiff with adult onset diabetes mellitus,

and noted that she had suffered ten episodes of hypoglecemia within the past year, as well as

neuropathy causing numbness and tingling, difficulty with activities of daily living, the inability

to hold a cup, and inability to walk long distances. [R. 614-16.] She opined that Plaintiff could

not stand and/or walk for six to eight hours daily, but rather only for five minutes at a time, and

that she could only lift or carry two pounds or less with any regularity. [R. 616.]

       The ALJ appears to have rejected Dr. Sykes-Bellamy’s opinion outright, although she

failed to state what weight she assigned the opinion. [R. 26.] Instead, she stated only that the

restrictions Dr. Sykes-Bellamy described were “so extreme as to be implausible,” observing that

Plaintiff’s treatment had been conservative, consisting primarily of physical therapy and

medication. [Id.] It was an omission to fail to articulate the weight given to Dr. Sykes-Bellamy’s

opinion, and moreover, the ALJ’s terse analysis both fails to adequately discuss the regulatory

factors and relies on a rationale that is in any case unsound. See C.F.R. § 404.1527(c); Moss v.

Astrue, 555 F.3d 556, 561 (7th Cir. 2009) (error not to determine weight of treating physician’s

                                                 7
    Case: 1:19-cv-00201 Document #: 47 Filed: 10/27/20 Page 8 of 14 PageID #:916




opinion in accordance with regulations); Scrogham, 765 F.3d at 696 (error to use faulty logic to

interpret evidence as inconsistent).

       Whether Plaintiff’s prior treatment had been conservative does not itself contradict Dr.

Sykes-Bellamy’s opinion, and it was error for the ALJ not to explain why she believed that it did.

Scrogham, 765 F.3d at 696-98. Dr. Sykes-Bellamy’s opinions were supported by treatment

records which included reference to Plaintiff’s high glucose levels and lack of appetite, sharp

stabbing muscle spasms, inability to sleep because of pain, and numbness and tingling radiating

down both of her legs. [R. 374-86, 432-37, 726-41.] The ALJ rejected the opinion as implausible,

however, without explaining the import of this evidence. Nor does the record demonstrate that the

ALJ explored any reasons for lack of more aggressive medical care before drawing inferences

about Plaintiff’s condition. See Craft, 539 F.3d at 679. Without identifying how the evidence led

to her conclusion, the ALJ failed to build a requisite bridge between the two. Roddy, 705 F.3d at

636.

       The Commissioner’s assertion that the ALJ properly discounted references to Plaintiff’s

high blood-sugar levels and reported numbness and tingling in Dr. Sykes-Bellamy’s treatment

notes is similarly unavailing. According to the Commissioner, the ALJ could do so because it was

based on Plaintiff’s subjective complaints, rather than objective medical evidence. [Id.] “But the

absence of objective medical corroboration for a complainant’s subjective accounts of pain does

not permit an ALJ to disregard those accounts. To the contrary, an ALJ must consider subjective

complaints of pain if a claimant has established a medically determined impairment that could

reasonably be expected to produce the pain.” Ghiselli v. Colvin, 837 F.3d 771, 777 (7th Cir. 2016)



                                                8
    Case: 1:19-cv-00201 Document #: 47 Filed: 10/27/20 Page 9 of 14 PageID #:917




(internal quotation omitted). Notably, the agency examiners and the ALJ concluded that Plaintiff’s

impairments could be expected to produce the symptoms she had alleged. [R. 24]

       Although the Commissioner correctly observes that the ALJ need not discuss every

regulatory factor when weighing medical opinions, citing Elder v. Astrue, 529 F.3d 408, 415-416

(7th Cir. 2008), the decision here is not like in Elder, where the ALJ relied on and articulated

several of the regulatory factors in assessing the weight of the treater’s opinion. The ALJ did not

articulate a similar exercise in this instance, and she failed to adequately explain the rationale that

she provided.

       The Commissioner highlights other evidence in the record that might have supported the

ALJ’s decision to reject the doctor’s opinion evidence, such as that she is a family practitioner and

not an endocrinologist, her opinion was provided in response to a questionnaire, and objective

testing had not shown evidence of Plaintiff’s neuropathy. [See Def.’s Mem. at 14.] It is however

well settled that the Court’s review is limited to the reasons that were actually given by the ALJ,

and the Commissioner’s lawyers cannot defend the agency’s decision on grounds that the agency

itself did not embrace. Kastner v. Astrue, 697 F.3d 642, 648 (7th Cir. 2012) (citing SEC v. Chenery

Corp., 318 U.S. 80, 87–88); Spiva v. Astrue, 628 F.3d 346, 353 (7th Cir. 2010) (explaining that if

an appellate brief were allowed to substitute for an unsatisfactory ALJ decision, “[i]t would

displace the responsibility that Congress has delegated to the Social Security Administration – the

responsibility not merely to gesture thumbs up or thumbs down but to articulate reasoned grounds

of decision based on legislative policy and administrative regulation – into the Justice Department,

which represents the agency in the courts.”)



                                                  9
    Case: 1:19-cv-00201 Document #: 47 Filed: 10/27/20 Page 10 of 14 PageID #:918




       In any event, the Commissioner’s arguments are not persuasive. The Seventh Circuit has

repeatedly held that “complaints of severe pain stemming from . . . neuropathy need not be

confirmed by diagnostic tests.” Engstrand, 788 F.3d at 660 (7th Cir. 2015); see also Hall v.

Colvin, 778 F.3d 688, 691 (7th Cir. 2015). And the fact that Dr. Sykes-Bellamy is not an

endocrinologist would not explain discrediting her opinion in favor of agency examiners who also

are not endocrinologists. See Roddy, 705 F.3d at 636. Likewise, the use of a questionnaire to

provide opinions would not explain discounting it in favor of agency examiners who similarly used

such forms. See id. Finally, unlike the facts presented in the Commissioner’s cited authority,

Schmidt v. Astrue, 496 F.3d 833, 842 (7th Cir. 2007), Dr. Sykes-Bellamy’s opinion is not

contradicted by her treatment notes, the ALJ did not adequately explain why she thought it was,

and there is no indication that the doctor’s questionnaire responses were prepared by anyone other

than her.

       The ALJ also erred in assigning little weight to the opinion of Plaintiff’s treating

psychologist, Dr. Hird. Dr. Hird treated Plaintiff from October 23, 2015 to July 19, 20173,

administered the Minnesota Multiphasic Personality Inventory assessment on October 23, 2015,

and completed a mental impairment questionnaire on July 19, 2017, documenting her opinion. [R.

438-442, 544-606, 607-613.] Dr. Hird diagnosed Plaintiff with Major Depressive Disorder,

severe, and Generalized Anxiety Disorder, and opined that she was totally disabled. [R. 607-13.]




3
  The Commissioner argues that Dr. Hird did not treat Plaintiff for this length of time, but rather
her colleague Dr. Kimble did, suggesting that perhaps Dr. Hird was not familiar enough with
Plaintiff to accurately assess her limitations. [Def.’s Mem. at 18.] Not only did the ALJ make no
such distinction, but she referred to the treatment records as those of Dr. Hird, and the records
themselves are signed by both providers. [R. 544-606.]
                                                10
   Case: 1:19-cv-00201 Document #: 47 Filed: 10/27/20 Page 11 of 14 PageID #:919




Specifically, she noted that Plaintiff had marked limitations in activities of daily living, social

functioning, and maintaining concentration, persistence, and pace, had experienced one or two

episodes of decompensation, and that her prognosis was “guarded due to her physical conditions

that are exacerbated by psychological symptoms and vice versa.” [Id.]

       The ALJ declined to give Dr. Hird’s opinion controlling weight, stating that the medical

evidence did not support the degree of limitation she had described. [R. 22-23.] Specifically, the

ALJ reasoned, the opinion was entitled to little weight because Plaintiff had never been

hospitalized for her psychiatric symptoms, her psychiatric treatment had been “very conservative,”

and the treatment notes demonstrated “relatively normal mental status exams” with regular therapy

sessions “typically focused on life stressors and physical maladies rather than psychological

symptoms.” [R. 23.]

       The ALJ’s reasoning fails for several reasons. First, here too it is not apparent to this Court

why conservative treatment conflicts with the opinion of disabling impairment, and the ALJ did

not explain why she thought that it did. Without a sufficient explanation of the ALJ’s reasoning,

she failed to build a logical bridge from the evidence to her conclusion. See Roddy, 705 F.3d at

636. Second, the lack of institutionalization does not equate to a finding of not disabled. E.g.,

Voigt v. Colvin, 781 F.3d 871, 876 (7th Cir. 2015). Accordingly, the fact that Plaintiff had not

been hospitalized for her condition does not contradict Dr. Hird’s opinion. Similarly, because

episodes of decompensation do not necessarily result in hospitalization, Dr. Hird’s reference to

decompensation paired with the lack of hospitalization also does not render her opinion suspect.

See Larson v. Astrue, 615 F.3d 744, 750 (7th Cir. 2010).



                                                 11
   Case: 1:19-cv-00201 Document #: 47 Filed: 10/27/20 Page 12 of 14 PageID #:920




        Instead of explaining why she found that Dr. Hird’s treatment notes contradicted her

opinion, the ALJ dismissed them as “focusing on ‘life stressors and physical maladies rather than

psychological symptoms,’” without explaining what she thought this distinction meant and why it

was meaningful to her analysis. [R. 23.] Additionally, the same notes to which the ALJ cited also

repeatedly describe Plaintiff’s depressed and anxious state, her poor ability to concentrate, and her

fatigue and mental dullness. [R. 23, citing R. 557, 565.] The ALJ was required to consider all of

the evidence, and address not only that which supported her conclusion, but also that which

undermined it. See Zurawski, 245 F.3d at 887. Without an explanation as to why she believed the

notes conflicted with Dr. Hird’s opinions, the ALJ failed to provide a logical bridge between the

evidence and her conclusions. Lambert v. Berryhill, 896 F.3d 768, 774 (7th Cir. 2018); Roddy,

705 F.3d at 636.

        Moreover, it was error for the ALJ to rely on her own understanding of Plaintiff’s mental

health to discount Dr. Hird’s opinion. See Lambert, 896 F.3d at 774 (“ALJs must rely on expert

opinions instead of determining the significance of particular medical findings themselves.”);

Wilder v. Chater, 64 F.3d 335, 337 (7th Cir. 1995) (“Severe depression is not the blues. It is a

mental illness; and health professionals, in particular psychiatrists, not lawyers or judges, are the

experts on it.”).

        Further, the Court is unpersuaded by the Commissioner’s attempts to buttress the ALJ’s

decision to discount the opinion of Dr. Hird with rationales that the ALJ did not provide, such as

by reference to contrary agency opinion evidence. See Kastner, 697 F.3d at 648. To be sure, the

ALJ summarized the agency opinions, and concluded that they were more persuasive than Dr.

Hird’s, but she did not explain why she found them more persuasive. Instead, she simply stated

                                                 12
   Case: 1:19-cv-00201 Document #: 47 Filed: 10/27/20 Page 13 of 14 PageID #:921




that the first reviewer found no evidence of ongoing treatment, counseling, or medication

management, and that the latter two agreed. [R. 22.] Notably, the first two agency opinions had

been provided before Plaintiff began treatment with Dr. Hird, and the third was provided before

Dr. Hird’s records and questionnaire responses were obtained. [See R. 105-113, 115-124, 446.] It

was error to rely on outdated opinions of agency consultants where later evidence containing new,

significant medical diagnoses reasonably could have changed the reviewing physician’s opinion.

Lambert, 896 F.3d 776; accord Campbell, 627 F.3d at 309.

       For each of these reasons, the ALJ’s failure to give a sound explanation for discounting the

opinions of Dr. Sykes-Bellamy and Dr. Hird requires remand. See Punzio v. Astrue, 630 F.3d 704,

710 (7th Cir. 2011). The erroneous assessment of opinion evidence affected both the ALJ’s

determination that Plaintiff’s psychiatric impairments were mild and not severe, and her

determination that the restrictions described as arising from Plaintiff’s diabetic neuropathy were

not to be credited in determining Plaintiff’s RFC. [R. 21-27.] The Court emphasizes that the

Commissioner should not assume that the other issues raised by Plaintiff were omitted from this

opinion because no error was found. Indeed, the Court directs the Commissioner that, on remand,

care should be taken to ensure that his analysis is complete.




                                                13
   Case: 1:19-cv-00201 Document #: 47 Filed: 10/27/20 Page 14 of 14 PageID #:922




                                      CONCLUSION

       For the foregoing reasons, Plaintiff’s motion for summary judgment [23] is GRANTED.

The Commissioner’s decision is reversed, and this matter is remanded for further proceedings

consistent with this Memorandum Opinion and Order.



SO ORDERED.




 Date: 10/27/2020
                                                 BETH W. JANTZ
                                                 United States Magistrate Judge




                                            14
